DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 5A, reference numbers S468 and S470 are shown, but fail to be mentioned in the Specification.
In Figure 5B, reference numbers S454-1, S454-2 and S454-3 are show, but fail to be mentioned in the Specification.
In Figure 9, reference number 630 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraphs [0067] and [0068], reference numbers S545-1, S545-2 and 545-3 are mentioned, but fail to appear in the Drawings.
In paragraphs [0084] and [0085], reference number 930 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is recited “comparing each segment of the encoded test lead sheet”. This is indefinite given there is no previous mention of the encoded test lead sheet having segments.
Claims 13 and 20 recite similar limitations.
In claim 7, it is unclear what the Applicant intends by “encoded filter element”. Please clarify.
Claims 14 and 21 recite similar limitations. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese publication to Yamakita (JP 2001-265324 A), as recited in the European Search Report for parent document EP3742433.
In terms of claim 1, Yamakita teaches a method for testing a lead sheet for plagiarism (see paragraph [0120] of English Translation, provided by the Examiner), comprising the steps of: receiving, at a plagiarism detector, an encoded test lead sheet representing a test lead sheet having a plurality of passages (see paragraph [0050]); generating a set of annotations describing a level of plagiarism of a plurality of elements of the encoded test lead sheet in relation to a plurality of preexisting encoded lead sheets (see paragraph [0051], database); and presenting via an output device, the annotations (see Figures 19-20 and paragraphs [0121]-[130]).
As for claims 2 and 4, please see paragraphs [0122]-[0224], in particular see the "symbol" mentioned in paragraph [0123] and "similar rate".
As for claim 3, please see paragraph [0123].
As for claim 5, please see Figure 8, part 6, with the definition of a "database".
As for claim 6, please see paragraphs [0052]-[0053] and paragraph [0119], defining different thresholds for determining the resemblance rate.
As for claim 7, please see paragraph [0119], with the provision of different conditions filtering matching motifs (see also the "warning" in paragraph [0125]).
In terms of claims 8-21, the same reasoning applied in the rejection of method claims 1-7, mutatis mutandis, applies to the subject-matter of apparatus claims 8-14 and non-transitory computer readable medium claims 15-21, given the apparatus and storage medium are considered inseparable from the method of using the apparatus and implementing the stored instructions.

At least independent claims 1, 8 and 15, can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publications to:
Horvath (US 2015/0317965) (see Figures 1, 2, 8 and 9 and paragraphs [0006] and [0007]), 
King et al. (US 2014/0168716) (see paragraphs [0432], [0448]-[0450]), 
King et al. (US 2008/014117) (see paragraphs [0458]-[0461], and [0633]), 
King (US 2010/0278453) (see Abstract and paragraphs [0012], [0017], [0022], [0026], [0046]-[0050] and [0498]-[0501]).
Eugster et al. (US 2019/0050388) (see paragraphs [0001], [0028], [0030], [0032], [0041]-[0046], [0071] and [0073]), 
Amigud (US 20185/0061254) (see Abstract, paragraphs [0024], [0033]-[0038], [0074] and [0100]),
Farkash et al. (US 2014/0075566) (see paragraphs [0001], [0016], [0020], [0021], [0094], [0100] and [0188]),
Yang (US 2019/0347290) (see paragraphs [0013] and [0023]-[0035]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/12/2021